Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 08/24/2022.
Priority
This application, filed 08/12/2019, Pub. No. US 2020/0064353 A1, published 02/27/2020, claims benefit of US Provisional application No. 62/718,307, filed 08/13/2018, and US Provisional application No. 62/ 865,446, filed 06/24/2019.
Status of Claims
Claims 1 and 4-37 are currently pending.  Claims 1, 2, 4, 7-15, 17, 18, 20, 21, 23, 26-34 and 36 have been amended, as set forth in Applicant’s Preliminary amendment filed 11/15/2019.  Claims 1-37 have been subject to election/restriction requirement mailed 03/19/2021.  Claim 1 has been amended, and Claims 2 and 3 have been cancelled, as set forth in Applicant’s amendment filed 09/01/2021.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 02/07/2022.  Claims 1 and 4 have been amended, as set forth in Applicant’s amendment filed 08/24/2022.  Claims 8, 12-14 and 17-37 are withdrawn from further consideration.  Claims 1, 4-7, 9-11, 15 and 16 are examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejection of Claims 4-6 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019).
This rejection is maintained from the previous Office Action.
The claims, as recited in Claim 1, are drawn to: 

    PNG
    media_image1.png
    287
    1028
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    93
    967
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    1058
    media_image3.png
    Greyscale



Shih et al., throughout the publication and, for example, at page 1103, teach that data derived from ligand-binding assays (LBA) may be impacted adversely by what is known as the matrix effect, the direct or indirect alteration or interference in response due to the presence of unintended analytes in biological matrices, such as blood, serum, plasma, urine, feces, saliva and sputum, for example, albumin (the elected species (d)) and immunoglobulin, which are present at high concentrations:

    PNG
    media_image4.png
    458
    518
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    423
    509
    media_image5.png
    Greyscale

Emphasis added.


    PNG
    media_image6.png
    258
    660
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    164
    431
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    190
    430
    media_image8.png
    Greyscale


At page 1104, Shih et al. teach:

    PNG
    media_image9.png
    166
    634
    media_image9.png
    Greyscale



At page 1105, in Analytical procedures, Shih et al. teach methods for determining the effects of 10% human serum or 3 mg/ml ChroPure human IgG solution, which is a selected crowding agent, on the binding of antibodies labeled with a biotin/ streptavidin (the elected species (c)) coupled detection system as measured with biolayer interferometry:

    PNG
    media_image10.png
    143
    437
    media_image10.png
    Greyscale
   
    PNG
    media_image11.png
    191
    434
    media_image11.png
    Greyscale


Therefore, each and every element of the claims is met by the Shih et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-7, 11, 15 and 16 are rejected under 35 U.S.C. 103 as obvious over Wright et al., “Characterization of therapeutic antibodies in the presence of human serum proteins by AU-FDS analytical ultracentrifugation,” Anal. Biochem., 2018, vol. 550, pp. 72-83; Available online 11 April 2018 (PTO-892 mailed 03/29/2022); in view of Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15 (PTO-892 mailed 06/01/2021); Shih et al., "Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); and Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019).
This rejection is maintained from the previous Office Action.
The teachings of Shih et al. are discussed above and incorporated herein in its 
entirety.
With regard to Claim 1, Wright et al., throughout the publication and, for example, in Introduction, teach determining the effects of macromolecular crowding on antibody function is crucial for the development of therapeutic protein drugs, such as antibodies: 

    PNG
    media_image12.png
    424
    642
    media_image12.png
    Greyscale
 Emphasis added.


With regard to Claims 4-7, in Abstract, Wright et al. teach characterization of therapeutic antibodies in the presence of human serum proteins, such as human serum albumin (HSA), which is the elected species (d), by AU-FDS analytical ultracentrifugation: 

    PNG
    media_image13.png
    377
    1080
    media_image13.png
    Greyscale

Emphasis added.


Wright et al. do not teach bio-layer interferometry (BLI) recited in Claim 1.

Petersen et al., throughout the publication and, for example, in Introduction, teach that the use of the BLI technology has increased rapidly in the past decade, and this trend is predicted to continue as the technology continues to gain widespread acceptance and diversifies its application base.  BLI is an optical analytical technique that measures interference patterns from white light reflected by two surfaces at the tip of a disposable biosensor: (1) a proprietary reference surface (constant) and (2) a sample or chemistry surface (variable).  It monitors in real time the interaction between two different molecules with one—the ligand—immobilized onto the biosensor surface, while the other—the analyte—is kept in solution.  Biosensors are coated with and are covalently or non-covalently linked with different biological molecules that allow for kinetics or quantitation measurements of the molecules bound to the tip.  In Abstract, Petersen et al. teach BLI Octet platforms offer high-throughput, ease of use, reliability, and high precision analysis when compared with common labeling techniques.  With regard to Claims 11, 15-16, and the elected species (a)-(c), at page 5 and Figure 3, Petersen et al. teach BLI format, wherein the target molecule comprising an antibody, the capture molecule comprising an antigen that specifically binds to the antibody and biotin and streptavidin are employed as a linker:

    PNG
    media_image14.png
    323
    898
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    161
    896
    media_image15.png
    Greyscale

Emphasis added.



    PNG
    media_image16.png
    729
    884
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    139
    863
    media_image17.png
    Greyscale





Brandon et al., throughout the publication and, for example, in Abstract, Chapter "Studies using BLI" and Fig. 7, teach methods for determining the effect of milk proteins on the binding of ricin to, for example, biotinylated mAB 1797 via BLI in varying concentrations and encompassing control experiments: 

    PNG
    media_image18.png
    310
    1713
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    668
    1011
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    85
    992
    media_image20.png
    Greyscale




    PNG
    media_image21.png
    403
    560
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    130
    575
    media_image22.png
    Greyscale


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used BLI format 
for determining the effects of macromolecular crowding on antibody function.
One of ordinary skill in the art would have been motivated to have made and used BLI format for determining the effects of macromolecular crowding on antibody function, because it would be desirable to employ BLI Octet platforms, which, as taught by Petersen et al., offer high-throughput, ease of use, reliability, and high precision analysis when compared with common labeling techniques for determining the effects of macromolecular crowding on antibody function, which determination, as taught by Wright et al., is crucial for the development of therapeutic protein drugs, such as antibodies.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using BLI format for determining the effects of macromolecular crowding on antibody function, because this BLI format is well-established in the art, as taught by Petersen et al.  Moreover, BLI studies on interfering effects of unintended analytes in biological matrices are well-established in the art as well, as taught by Shih et al. and Brandon et al.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Wright et al., “Characterization of therapeutic antibodies in the presence of human serum proteins by AU-FDS analytical ultracentrifugation,” Anal. Biochem., 2018, vol. 550, pp. 72-83; Available online 11 April 2018; in view of Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15 (PTO-892 mailed 06/01/2021); Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019); and Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); as applied to Claims 1, 4-7, 11, 15 and 16 above; and further in view of Bee et al., “Determining the Binding Affinity of Therapeutic Monoclonal Antibodies towards Their Native Unpurified Antigens in Human Serum,” PLoS One, 2013, 8(11):e80501, pp. 1-13 (IDS submitted 12/03/2019).
Bee et al., throughout the publication and, for example, in Abstract, teach that:
“We also determined the affinity of each mAb towards its purified recombinant antigen and assessed whether the interactions were pH-dependent. Of the six mAbs studied, three did not appear to discriminate between the serum and recombinant forms of the antigen; one mAb bound serum antigen with a higher affinity than recombinant antigen; and two mAbs displayed a different affinity for serum antigen that could be explained by a pH-dependent interaction. Our results highlight the importance of taking pH into account when measuring the affinities of mAbs towards their serum antigens, since the pH of serum samples becomes increasingly alkaline upon aerobic handling.”  Emphasis added.


As such, Bee et al. clearly suggest the inclusion of a possible pH dependency in a method for determining the effects of macromolecular crowding on antibody function.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Wright et al., “Characterization of therapeutic antibodies in the presence of human serum proteins by AU-FDS analytical ultracentrifugation,” Anal. Biochem., 2018, vol. 550, pp. 72-83; Available online 11 April 2018; in view of Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15 (PTO-892 mailed 06/01/2021); Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019); and Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); as applied to Claims 1, 4-7, 11, 15 and 16 above; and further in view of Roberts et al., “Specific Ion and Buffer Effects on Protein–Protein Interactions of a Monoclonal Antibody,” Mol. Pharmaceutics, 2015, vol. 12, No 1, pp. 179–193 (PTO-892 mailed 06/01/2021).
Roberts et al., throughout the publication and, for example, in Abstract, teach that:
“Better predictive ability of salt and buffer effects on protein—protein interactions requires separating out contributions due to ionic screening, protein charge neutralization by ion binding, and salting-in (out) behavior. We have carried out a systematic study by measuring protein—protein interactions for a monoclonal antibody over an ionic strength range of 25 to 525 mM at 4 pH values (5, 6.5, 8, and 9) in solutions containing sodium chloride, calcium chloride, sodium sulfate, or sodium thiocyante.”  Emphasis added.


As such, Roberts et al. clearly suggest the inclusion of a possible salt dependence as well as a possible pH dependency in a method for determining the effects of macromolecular crowding on antibody function.
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
At pages 9-10 of the Remarks, Applicant argues that:

    PNG
    media_image23.png
    98
    1043
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    285
    1067
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    408
    1062
    media_image25.png
    Greyscale

Emphasis in the original.


At pages 11-12 of the Remarks, Applicant argues that:

    PNG
    media_image26.png
    158
    1058
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    95
    1025
    media_image27.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, as indicated above, Shih et al. expressly teach the use of BLI for studying of the matrix effect, i.e, the direct or indirect alteration or interference in response due to the presence of unintended analytes in biological matrices, such as blood, serum, plasma, urine, feces, saliva and sputum, for example, albumin (the elected species (d)) and immunoglobulin, which are present at high concentrations that may impact adversely ligand-binding assays (LBA).
Second, Applicant’s argument regarding the terms non-specific vs. specific as used in the context of Shih et al. is not sustainable because unintended analytes in biological matrices, which impact adversely ligand-binding assays (LBA), clearly 
represent non-specific crowding agents according to the instant application:  

    PNG
    media_image28.png
    284
    1102
    media_image28.png
    Greyscale



Third, as indicated above, at page 1105, in Analytical procedures, Shih et al. teach methods for determining the effects of 3 mg/ml ChroPure human IgG solution on the binding of antibodies labeled with a biotin/ streptavidin (the elected species (c)) coupled detection system as measured with biolayer interferometry.  IgG, taught by Shih et al., is a selected crowding agent in the context of the instant claims because specific identification of IgG as an interfering factor does not change its nature as a non-specific crowding agent with regard to LBA.
Claim Rejections - 35 USC § 103
At page 12 of the Remarks, Applicant argues that:

    PNG
    media_image29.png
    590
    1072
    media_image29.png
    Greyscale

At page 14 of the Remarks, Applicant argues that:

    PNG
    media_image30.png
    350
    1068
    media_image30.png
    Greyscale


At pages 14-15 of the Remarks, Applicant argues that:

    PNG
    media_image31.png
    160
    1043
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    346
    1062
    media_image32.png
    Greyscale


At page 15 of the Remarks, Applicant argues that:

    PNG
    media_image33.png
    533
    1062
    media_image33.png
    Greyscale

The Examiner respectfully disagrees for the following reasons.  
First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used BLI format for determining the effects of macromolecular crowding on antibody function, because it would be desirable to employ BLI Octet platforms, which, as taught by Petersen et al., offer high-throughput, ease of use, reliability, and high precision analysis when compared with common labeling techniques for determining the effects of macromolecular crowding on antibody function, which determination, as taught by Wright et al., is crucial for the development of therapeutic protein drugs, such as antibodies.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using BLI format for determining the effects of macromolecular crowding on antibody function, because this BLI format is well-established in the art, as taught by Petersen et al.  Moreover, BLI studies on interfering effects of unintended analytes in biological matrices are well-established in the art as well, as taught by Shih et al. and Brandon et al.
Third, Applicant’s argument regarding the terms “non-specific” vs. “specific” as used in the context of Shih et al. and Brandon et al. is not sustainable because unintended analytes in biological matrices, which impact adversely ligand-binding assays (LBA), clearly represent non-specific crowding agents according to the instant application.  
Fourth, as indicated above, Bee et al. clearly suggest the inclusion of a possible pH dependency in a method for determining the effects of macromolecular crowding on antibody function.
Fifth, as indicated above, Roberts et al. clearly suggest the inclusion of a possible salt dependence as well as a possible pH dependency in a method for determining the effects of macromolecular crowding on antibody function.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678